No.     13587



            I N THE SUPREME COURT O F THE S T A T E O F MONTANA




J E R R Y GALLAGHER,

                     Petitioner,

            VS.


ROGER C R I S T , a s Warden of t h e
M o n t a n a State P r i s o n , D e e r
Lodge, Montana,

                    Respondent.




O R I G I N A L PROCEEDING:

C o u n s e l of R e c o r d :

            For P e t i t i o n e r :

                    D.   Frank K a m p f e , B i l l i n g s , M o n t a n a




                                                     -
                                                     Submitted:         N o v e m b e r 1, 1 9 7 6

                                                        Decided:       NUv'    191976
Mr.   Chief J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

             T h i s i s a p e t i t i o n f o r a w r i t of habeas c o r p u s .

             I n t h i s p e t i t i o n among o t h e r c o n t e n t i o n s , much i s made

of t h e f a c t t h a t d e f e n s e c o u n s e l a p p o i n t e d by t h e d i s t r i c t

c o u r t had p r e v i o u s l y p r o s e c u t e d p e t i t i o n e r w h i l e a c o u n t y

attorney.         T h i s same m a t t e r w a s r a i s e d on G a l l a g h e r ' s a p p e a l

from h i s c o n v i c t i o n , upon which a p p e a l he was r e p r e s e n t e d by

h i s present counsel.               G a l l a g h e r ' s c o n v i c t i o n was a f f i r m e d .

See S t a t e v . G a l l a g h e r , 162 Mont. 155, 509 P.2d 852 ( 1 9 7 3 ) .

             That same f a l l G a l l a g h e r f i l e d a p e t i t i o n f o r a w r i t

of habeas c o r p u s i n t h i s C o u r t .           Since t h a t p e t i t i o n presented

f a c t u a l matters t h a t r e q u i r e d i n v e s t i g a t i o n and d e t e r m i n a t i o n

i n t h e d i s t r i c t c o u r t wherein p e t i t i o n e r ' s c o n v i c t i o n o f t h e

c r i m e of murder i n t h e f i r s t d e g r e e was had, we r e f e r r e d t h e

p e t i t i o n and accompanying p a p e r s t o t h a t c o u r t f o r such i n v e s t i -

g a t i o n , d e t e r m i n a t i o n and h e a r i n g as t o t h a t c o u r t would a p p e a r

necessary.          See G a l l a g h e r v. C r i s t , 163 Mont. 536, 514 P.2d



             Following t h e appointment of p r e s e n t c o u n s e l t o r e p r e s e n t

G a l l a g h e r t h e d i s t r i c t c o u r t proceeded w i t h a h e a r i n g and on

March 7 , 1974, made and e n t e r e d t h e f o l l o w i n g f i n d i n g s o f f a c t

and c o n c l u s i o n s o f law:

             "The p e t i t i o n e r , J e r r y G a l l a g h e r , having f i l e d i n
             t h e Supreme C o u r t o f t h e S t a t e o f Montana a w r i t o f
             h a b e a s c o r p u s o n October 1, 1973, and s a i d C o u r t
             having remanded s a i d p r o c e e d i n g s t o t h i s C o u r t f o r
             such i n v e s t i g a t i o n , d e t e r m i n a t i o n and h e a r i n g t h e r e o n
             a s t o t h i s C o u r t may a p p e a r n e c e s s a r y i n t h e p r e m i s e s ;
             and i t a p p e a r i n g t o t h e Court t h a t i n v e s t i g a t i o n of
             c e r t a i n a l l e g a t i o n s i n t h e p e t i t i o n w a s necessary
             b o t h on b e h a l f o f t h e p e t i t i o n e r and t h e r e s p o n d e n t s
             t h e Court t h e n a p p o i n t e d D . Frank Kampfe a s a t t o r n e y
             f o r t h e p e t i t i o n e r and on December 1 9 , 1973, a
             h e a r i n g was had on t h e s a i d p e t i t i o n w i t h t i m e t h e r e -
             a f t e r allowed c o u n s e l f o r b o t h p a r t i e s t o s u b m i t
             a f f i d a v i t s of j u r o r s i n s u p p o r t o f and o p p o s i t i o n t o
             p e t i t i o n e r ' s c o n t e n t i o n s , and t h e C o u r t b e i n g now
             f u l l y a d v i s e d i n t h e p r e m i s e s now d o e s hereby e n t e r
the following Findings of Fact:
"1. That subsequent to petitioner's arrest and
while he was in custody at Gillette, Wyoming,
his back was photographed so as to depict a small
abrasion or scratch and said photograph was later
admitted as evidence at the trial, despite defense
counsel's objections.
"2. That the manner in which said photographs
were taken, as described in the testimony of Sheriff
Meeks at the trial, was not a violation of any of
the defendant's constitutional rights and did not
force the defendant to incriminate himself.
"3. That John L. Adams, one of the Public Defenders
of this Court, was appointed to represent the pe-
titioner at all stages of the proceedings through
trial and post-trial motions. Said attorney is a
competent, able and experienced criminal trial
attorney, having served for a number of years as
both Deputy Yellowstone County Attorney and as Yellow-
stone County Attorney; that said attorney conducted
a conscientious investigation of the facts of the
case prior to and during trial, made timely and
effective motions on legal grounds to the Court
prior, during and after trial, effectively examined
witnesses, and did do an overall commendable job in
representing the petitioner herein. That on at least
one occasion prior to trial the petitioner stated to
the Court he wanted Mr. Adams to represent him and
that on at least one subsequent occasion the petitioner
stated to the Court that he was satisfied with the
services of Mr. Adams.
"4. That the State of Montana did not inflict an
unfair trial upon the defendant by having charged
one, John Currey with also having committed this
crime in concert or as an accomplice to or with this
petitioner as alleged in petitioner's petition for
writ of habeas corpus.
"5. That petitioner's billfold was marked as an
exhibit during trial and submitted to the jury along
with other exhibits and that among numerous other
items in the billfold there was therein contained the
following:
"(a) Bailbondsmen personal cards from different
states;
"(b) Personal cards of attorneys in different
states;
"(c)   A bailbond receipt from the State of California.
"6. That petitioner now claims that such above-
described items contained in the billfold, the exis-
tence of which were not known to either counsel or
the Court prior to their submission to the jury
during deliberations, constituted prejudicial error.
          "7.      Counsel f o r b o t h t h e p e t i t i o n e r and t h e
          S t a t e have s u b m i t t e d a f f i d a v i t s o f j u r o r s concern-
          i n g t h e q u e s t i o n of whether o r n o t t h e j u r o r s exam-
          i n e d s a i d above r e f e r e n c e d i t e m s i n t h e b i l l f o l d
          and i f s o whether o r n o t such e x a m i n a t i o n a f f e c t e d
          their verdict.             Such i t e m s i n t h e b i l l f o l d w e r e n o t
          p a r t of t h e j u r y ' s d e l i b e r a t i o n s on t h e c a s e and
          had no a f f e c t on t h e v e r d i c t .

          "From t h e f o r e g o i n g F i n d i n g s of F a c t t h e C o u r t now
          makes i t s C o n c l u s i o n s of Law:

          "1.     That no c o n s t i t u t i o n a l r i g h t s o f t h e p e t i t i o n e r
          were    v i o l a t e d by t h e t a k i n g o f t h e photograph of h i s
          back    a t G i l l e t t e , Wyoming, and by i t s l a t e r a d m i s s i o n
          into    evidence a t t r i a l .

           "2.    That p e t i t i o n e r ' s c o u r t - a p p o i n t e d c o u n s e l , John
          L. Adams, r e p r e s e n t e d s a i d p e t i t i o n e r t h o r o u g h l y
          and a d e q u a t e l y and w i t h o u t p r e j u d i c e t o p e t i t i o n e r
          d u r i n g a l l s t a g e s of t h e p r o c e e d i n g s on t h e c h a r g e
          of f i r s t d e g r e e murder.

          " 3 . That t h e r e i s no showing o f p r e j u d i c e t o t h e
          p e t i t i o n e r based on t h e c o n t e n t s of t h e b i l l f o l d and
          t h e r e was no e r r o r i n law by s u c h c o n t e n t s of t h e
          b i l l f o l d b e i n g s u b m i t t e d t o t h e j u r y a s t h e y were.
          I f any e r r o r was i n v o l v e d , s u c h e r r o r was n o t p r e -
          judicial t o the petitioner.

          "4.     P e t i t i o n e r h a s n o t shown any e r r o r of l a w o r
          f a c t o r p r e j u d i c e and i s h e r e b y d e n i e d a l l r e l i e f
          sought. "

          I n t h e p r e s e n t p e t i t i o n t h e r e a r e no new f a c t s which

have n o t been p r e v i o u s l y c o n s i d e r e d by t h i s C o u r t and t h e

d i s t r i c t court.    T h e r e f o r e t h e w r i t r e q u e s t e d i s d e n i e d and t h i s

proceeding i s ordered d i s




                                                                Chief J u s t i c e

W concur:
 e